Citation Nr: 0005774	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-14 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine as secondary 
to service-connected chronic low back pain and residuals of 
injury. 

2.  Entitlement to an increased disability rating for chronic 
low back pain, residuals of injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  A November 1993 rating decision denied the 
veteran's claim for a disability rating in excess of 10 
percent for his service-connected back condition.  
Thereafter, an April 1996 rating decision assigned a 20 
percent disability rating for this condition.  However, this 
was not a full grant of the benefit sought on appeal because 
a higher disability rating is available under Diagnostic Code 
5295.  On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

In December 1996, the Board remanded the veteran's claim for 
an increased rating for additional development.  The RO 
substantially complied with the Board's Remand instructions.  
While this case was in remand status, a June 1999 rating 
decision denied the veteran's claim for secondary service 
connection for degenerative disc disease and osteoarthritis 
of the lumbar spine, and the veteran also perfected his 
appeal as to that issue.

In January 2000, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

FINDINGS OF FACT

1.  There is no medical evidence of a nexus, or link, between 
the veteran's current degenerative disc disease and 
osteoarthritis of the lumbar spine and his service-connected 
chronic low back pain as a residual of injury, and the claim 
for service connection is not plausible.

2.  The veteran's claim for an increased rating for his 
service-connected back disorder is plausible, and the RO has 
obtained sufficient evidence for correct disposition of this 
claim.

3.  The veteran's service-connected back disorder is 
manifested by subjective complaints of pain and objective 
evidence of slight restriction of motion, but with no 
objective and/or credible evidence showing functional loss.

4.  The majority of the veteran's current back-related 
symptomatology is attributable to nonservice-connected 
degenerative disc disease and osteoarthritis of the lumbar 
spine. 


CONCLUSIONS OF LAW

1.  The claim for service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine as secondary 
to service-connected chronic low back pain, residuals of 
injury, is not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for an increased disability rating 
for his service-connected back disorder is well grounded, and 
VA has satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

3.  The criteria for a disability rating in excess of 20 
percent for chronic low back pain, residuals of injury, are 
not met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Code 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at a personal hearing 
2000; a letter from Marvin Richardson, M.D., received in 
1947; VA records for treatment in 1992 and 1993; and reports 
of VA examinations conducted in 1950, 1994, and 1997.  The 
evidence pertinent to each issue is discussed below.

A.  Secondary service connection for degenerative
disc disease and osteoarthritis of lumbar spine

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran's claim for secondary service connection for 
degenerative disc disease and osteoarthritis of the lumbar 
spine is not well grounded because there is no medical 
evidence showing that a connection or relationship between 
the service-connected chronic low back pain, residuals of 
injury, and these disorders is plausible.  At no time has a 
medical professional indicated that the veteran's service-
connected residuals of back injury with chronic low back pain 
have resulted in the development of degenerative disc disease 
and/or osteoarthritis of the lumbar spine.  In fact, the 
medical evidence indicates that the current degenerative 
changes in the veteran's lumbar spine are due to the aging 
process and are not related to the service-connected low back 
strain or a residual of injury.  

The only evidence linking the veteran's current degenerative 
disc disease and osteoarthritis of the lumbar spine to his 
service-connected disorder consists of his current 
statements.  He argues that he has experienced the same back-
related symptoms for 50 years, so the current degenerative 
changes are, essentially, a natural progression of the 
service-connected disability.  However, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without competent 
medical evidence establishing that there is a plausible 
relationship between the current degenerative disc disease 
and osteoarthritis of the lumbar spine and the service-
connected chronic low back pain, residuals of injury, the 
claim for service connection on a secondary basis is not well 
grounded.  See Jones, 7 Vet. App. at 137.

The Board notes that the veteran's representative argued at 
the hearing that the Merck Manual contradicts the 1997 VA 
examiner's opinion, in that it apparently states degenerative 
changes are not an inevitable part of the aging process.  The 
representative also argued that osteoarthritis can develop 
from an injury, such as that suffered by the veteran during 
his military service.  He asked that the veteran be given the 
benefit of the doubt.  The representative's statements do 
not, however, well ground this claim.  First, the 
representative did not submit excerpts from the Merck Manual 
supporting his arguments.  Second, even if the Merck Manual 
does state what the representative claimed, such statements 
are too general and inconclusive to well ground this claim.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Any 
evidence from the Merck Manual would clearly not apply to 
this particular veteran, but, rather, would be general in 
nature.  In this case, the 1997 VA examiner reviewed the 
claims file and rendered a definitive opinion.  There is no 
contrary medical opinion of record and there is no reason for 
the Board to doubt the medical rationale underlying the 
examiner's opinion.  Furthermore, the "benefit of the 
doubt" rule does not apply until the claimant meets the 
threshold burden of submitting a well-grounded claim.  
38 C.F.R. § 3.102 clearly states that the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
The Court has concluded that the "benefit of the doubt" 
rule does not shift the initial burden to submit a facially 
valid claim from the claimant to VA.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  For the reasons discussed above, 
the Board concludes that the veteran has failed to submit a 
well-grounded claim; therefore, he is not entitled to the 
benefit of the doubt. 

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would contain medical opinions associating the current 
degenerative disc disease and osteoarthritis of the lumbar 
spine with his service-connected condition.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for service 
connection for degenerative disc disease and osteoarthritis 
of the lumbar spine is plausible, the claim must be denied as 
not well grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty 
to assist further in the development of this claim, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78.

B.  Increased rating for chronic low back
pain, residuals of injury

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased back pain; 
therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1994 and 1997.  The RO substantially complied 
with the Board's 1996 Remand instructions.  The RO was unable 
to obtain the veteran's treatment records from Andrew Bishop, 
M.D., because the veteran provided an inaccurate address.  It 
is unclear whether the veteran is currently receiving 
treatment for his service-connected back condition at the VA 
Medical Center; he only testified that he was provided pain 
medication from that facility.  Regardless, it is not 
necessary to remand this case to obtain additional treatment 
records.  The objective findings reported in the VA 
examination reports from 1994 and 1997 provide sufficient 
evidence to rate the service-connected disability fairly.  
The VA examination reports provide information as to range of 
motion and test results for functional abilities and 
neurological deficits.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected back disorder 
since he was last examined.  Moreover, there is no indication 
that any records exist that would provide any additional 
information other than that already shown by the evidence of 
record.  Accordingly, in the circumstances of this case, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

A regulation setting out principles relating to service 
connection, while not specifically addressed to rating 
service-connected disabilities, is instructive in assessing 
the evidence relating to the circumstances of this veteran's 
claim for increase.  It provides that, when chronicity of a 
disease is established in service, subsequent manifestations 
of the same chronic disease, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999) (emphasis supplied).  In 
considering the residuals of injury, it is essential to trace 
the medical-industrial history of the disabled person from 
the original injury, considering the nature of the injury and 
the attendant circumstances, and the requirements for, and 
the effect of, treatment over past periods, and the course of 
the recovery to date.  38 C.F.R. § 4.41 (1999).

The veteran is currently evaluated under Diagnostic Code 5295 
at 20 percent, which contemplates lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  Diagnostic Code 5295 
provides a maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999).  

Under Diagnostic Code 5295, the 20 percent rating assigned by 
the RO contemplates a moderate level of symptoms.  The recent 
findings have not shown that the veteran's back disorder is 
any more than slightly disabling, and the lack of objective 
findings preponderates against assignment of a higher 
disability rating.  The recent medical evidence shows that, 
despite his complaints, the veteran is essentially normal 
from a functional standpoint.  

With respect to limitation of motion of the lumbar spine, the 
current range of motion findings show minimal limitation of 
motion overall.  Moreover, the findings reported in 1997 
showed significant improvement over those shown in 1994.  The 
veteran did complain of pain with motion of the lumbar spine, 
but this is clearly not affecting his functional abilities to 
any degree, since he remains able to move the lumbar spine 
almost fully.  Although muscle spasms were present in 1994, 
they were not shown upon examination in 1997.  

According to the diagnostic criteria, the current 20 percent 
rating contemplates characteristic pain on motion and muscle 
spasms.  Although the evidence has shown that the veteran 
experiences these symptoms at times, the medical evidence 
does not show that the criteria for a 40 percent disability 
rating under Diagnostic Code 5295 have been met.  There are 
no findings of listing of the spine or positive Goldthwaite's 
sign.  The veteran does not have marked limitation of forward 
bending; he is, in fact, barely limited in that respect.  It 
is true that he has osteo-arthritic changes and narrowing of 
joint space; however, these are clearly not due to injury, or 
part of his service-connected disability, as the VA examiner 
concluded in 1997.  The current degenerative changes in the 
veteran's spine are a result of the natural aging process and 
are not part of the service-connected condition.  The 
examiner's conclusion is supported by the fact that the 
current degenerative changes affect all levels of the 
veteran's lumbar spine and are therefore not limited to the 
site(s) of any prior trauma.  He also does not have abnormal 
mobility on forced motion.  Therefore, the criteria for an 
increased rating under Diagnostic Code 5295 are not met.

Moreover, despite the veteran's complaints of increased back 
pain with certain activities, his actual functional 
impairment due to his service-connected back disorder is not 
shown to be more than slight, as indicated by the examiners' 
findings during the 1994 and 1997 examinations.  There were 
no impairments with respect to motor strength, loss of 
sensation, or decreased reflexes.  The veteran's gait is not 
impaired.  There is no evidence of asymmetrical muscle 
wasting, which indicates that the veteran continues to use 
his muscles in a normal fashion.  There is no evidence of leg 
weakness or tenderness of the back muscles.  In fact, there 
have been few objective findings during the recent VA 
examinations. 

The determinative question, in this case, is whether the 
veteran's current complaints (i.e., inability to lift more 
than 4-6 pounds, constant back pain, etc.) are due to the  
service-connected residuals of inservice back injuries or the 
nonservice-connected degenerative disc disease and 
osteoarthritis of the lumbar spine.  In order to make that 
determination, it is necessary to examine the medical 
evidence closely.  See 38 C.F.R. § 4.41 (1999).  The veteran 
had a congenital spina bifida defect which resulted in 
instability of the lumbar spine.  During service, he 
complained of back pain, especially with physical activity.  
He was granted service connection on the basis of 
aggravation.  Upon examination in 1950, he had increased 
normal lumbar lordosis, postural scoliosis, pain with motion, 
muscle spasm, and some spinal derangement. 

There is no evidence showing treatment for the veteran's back 
condition between 1950 and 1992.  It was not until 1992 that 
the veteran began complaining of increased back pain, and the 
medical evidence shows diagnoses of degenerative disc disease 
and osteoarthritis of the lumbar spine at that time.  
Therefore, the evidence shows that prior to the onset of the 
veteran's nonservice-connected degenerative lumbar disease 
due to the aging process, his back-related symptomatology was 
not so disabling to him that he complained of it or sought 
treatment for it.  The first indication of increased 
complaints was in 1992, more than 45 years after the 
veteran's separation from service. 

In light of the lack of objective findings showing a serious 
lumbar spine disorder between 1950 and 1992, the Board cannot 
conclude that the veteran's current impairment is related to 
his service-connected disability, and, as indicated above, a 
medical professional has concluded that the current 
degenerative conditions are not part and parcel of the 
service-connected disability.  There is no doubt that the 
veteran currently has symptoms such as pain on motion and 
alleged functional impairment.  However, these symptoms do 
not warrant an increased disability rating for his service-
connected back disorder for the following reasons.  First, it 
is more likely than not that the majority of his current 
symptoms are attributable to nonservice-connected lumbar 
spine disorders.  The evidence clearly shows that the 
veteran's symptomatology as a result of his service-connected 
back disability is, at most, minimal.  There were clearly 
minimal symptoms for more than 45 years after his military 
service.  Only with the findings of degenerative disc disease 
and osteoarthritis of the lumbar spine have the veteran's 
complaints severely increased, and this fact is highly 
probative.  Second, and most important, despite the increased 
complaints, there are few objective indicators of disability, 
as discussed above.

Accordingly, the current 20 percent disability rating for the 
veteran's disability is appropriate.  In this case, the 
current 20 percent disability rating adequately compensates 
for any functional loss the veteran has that is attributable 
to his service-connected back condition.  The veteran's 
current limitation of lumbar spine motion and level of 
functional loss do not approximate the level of disability 
that would result from the criteria described above for an 
increased rating under Diagnostic Code 5295.  There is a lack 
of objective medical evidence supporting any contention that 
the veteran suffers any additional functional loss and/or 
limitation of motion. 

The veteran has reported back pain, especially with motion.  
While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, the 20 percent 
disability rating contemplates characteristic pain on motion, 
which adequately compensates the veteran for his pain and for 
any slight functional loss that he may experience during 
flare-ups.  The objective medical evidence does not create a 
reasonable doubt regarding the level of his back disability.  
There are no findings indicative of a severe back disorder 
such as impairment of motor strength, muscle atrophy, 
neurological deficits, etc.  Therefore, a disability rating 
higher than 20 percent is not warranted.  

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5292 a 40 percent 
disability rating is warranted for severe limitation of 
lumbar spine motion.  However, as discussed above, and based 
on the findings reported by the physician who last examined 
the veteran in 1997, the reported range of motion findings 
are insufficient to support an increased rating.  

Under Diagnostic Code 5289 for ankylosis of the lumbar spine, 
a 40 percent disability rating is warranted for favorable 
ankylosis, and a 50 percent disability rating is warranted 
for unfavorable ankylosis.  There is no medical evidence 
showing that the veteran has ankylosis of the lumbar spine.  
He is able to move the lumbar spine, so it is clearly not 
ankylosed.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(defining ankylosis as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure") (citation 
omitted).  Therefore, consideration of the veteran's service-
connected disability under Diagnostic Code 5286 is also not 
warranted.  

Since the veteran is not service-connected for residuals of 
fractured vertebra, and there is no evidence showing that he 
has ever incurred such an injury to the lumbar spine, 
consideration of his service-connected disability under 
Diagnostic Code 5285 is not warranted.  A diagnosis of 
intervertebral disc syndrome has not been rendered, and the 
veteran has no abnormal neurological signs that might support 
evaluation of the back disorder under Diagnostic Code 5293.  

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 20 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.

ORDER

Entitlement to service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine as secondary 
to service-connected chronic low back pain and residuals of 
injury is denied. 

Entitlement to a disability rating in excess of 20 percent 
for chronic low back pain, residuals of injury, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

